DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the second locking portion, 72, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). In this case, although there is an element labeled 72, the drawings do not clearly show the location of the element, nor do they illustrate the described interaction with first locking portion 71.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 12-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose. (US 2017/0274685)
	With respect to claim 1, Hirose teaches a printer, comprising: a body (body case 2) with a sheet storage location (paper container 6) that that accommodates a label sheet (paper roll R); a cover (cover 3) that is rotatably attached to the body and covers the sheet storage location when closed; and a release button (cover-open button 18) for opening the cover when the cover is closed, wherein the cover includes: a roller (platen roller 10) including a shaft and configured to convey the label sheet when the cover is closed, and a peeling bar (separation pin 11) extending above the roller along a longitudinal direction thereof, and the body further includes: a pressing member (separation roller 4a) that extends along the longitudinal direction and, when the cover is closed, presses a part of the label sheet conveyed by the roller against the peeling bar so as to peel a label from the label sheet, a release lever (head bracket 27) at an end of the pressing member in the longitudinal direction, the release lever having a recess and configured to rotate between a first position where the shaft of the roller held in the recess and a second position where the shaft is released from the recess, and the release lever rotates from the first position to the second position to open the cover when the release button is pressed.
(par. 
	With respect to claim 7, Hirose teaches the release lever includes a tip portion that moves downwardly as the release button is pressed downwardly.
With respect to claim 8, Hirose teaches the release lever is biased to stay at the first position.
With respect to claim 12, Hirose teaches the pressing member is movable between a first position where the label is peeled from the label sheet when printed and a second position where the label is not peeled from the label sheet when printed.
With respect to claim 13, Hirose teaches the pressing member is rotatable to open at the first position.
With respect to claim 15, Hirose teaches the printer further comprising: a printing unit configured to print an image on the label, wherein the printing head is located below the roller when the cover is closed.
With respect to claim 16, Hirose teaches a battery configured to supply power to the printing unit.
With respect to claim 17, Hirose teaches the battery is located below the releasing lever.
With respect to claim 18, Hirose teaches the release button is located on the body and adjacent to the pressing member.
With respect to claim 19, Hirose teaches the label that has been peeled from the label paper and the label sheet where the label has been peeled off are separately discharged above the cover.
With respect to claim 20, Hirose teaches the label sheet is rolled and stored in the sheet storage unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Nihashi et al. (US 7,828,490, hereafter Nihashi)
With respect to claim 2, Hirose teaches all that is claimed, as in the above rejection, except wherein the cover further includes a holding member arranged at an end thereof in the longitudinal direction and having a first locking portion, the pressing member includes a second locking portion at and end thereof in the longitudinal direction, and the second locking portion engages with the first locking portion when the shaft of the roller is held in the recess of the release lever.
However, it is known to provide locking portions to lock an upper part to a lower part. For example, Nihashi teaches a printer comprising a lower part (main body 201) and an upper part (upper frame 223), wherein the upper part further includes a member arranged at an end thereof in the longitudinal direction and having a first locking portion (latch pin 226), the lower part includes a second locking portion (hook lever 227), and the second locking portion engages with the first locking portion when the cover is closed. (col. 9, lines 37-50, Fig. 6)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Hirose to include locking portions, as taught by Nihashi, on the holding member and pressing member as claimed, in order to provide a secure connection between the two members when the cover is closed.
	With respect to claim 3, Hirose, as modified by Nihashi, teaches when the release lever rotates from the first position to the second position, the shaft of the roller is released from the recess after the first and second locking portions are disengaged.
	With respect to claim 4, Hirose, as modified by Nihashi, teaches the holding member is rotatable about the shaft according to rotation of the release lever, and the first locking portion is disengaged from the second locking portion after the release lever has rotated from the first position.
	With respect to claim 5, Hirose, as modified by Nihashi, teaches the second locking portion has a hook-like shape. Although the references do not explicitly teach the first locking portion has a similar shape, this would be an obvious change to a shape which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to provide additional security in the attachment between the locking elements.
	With respect to claim 6, Hirose teaches all that is claimed, as in the above rejection, except wherein the cover further includes a pair of holding members arranged at both ends thereof in the longitudinal direction and having respective first locking portions, the pressing member includes a pair of second locking portions at both end thereof in the longitudinal direction, and each of the second locking portions engages with the corresponding first locking portion when the shaft of the roller is held in the recess of the release lever.
However, it is known to provide locking portions to lock an upper part to a lower part. For example, Nihashi teaches a printer comprising a lower part (main body 201) and an upper part (upper frame 223), wherein the upper part further includes a member arranged at an end thereof in the longitudinal direction and having a first locking portion (latch pin 226), the lower part includes a second locking portion (hook lever 227), and the second locking portion engages with the first locking portion when the cover is closed. (col. 9, lines 37-50, Fig. 6)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Hirose to include locking portions, as taught by Nihashi, on the holding member and pressing member as claimed, and to provide a pair of them arranged at either side, in order to provide a secure connection between the two members when the cover is closed.
With respect to claim 9, Hirose teaches all that is claimed, as in the above rejection, except wherein the cover further includes a holding member arranged at an end thereof in the longitudinal direction and rotatable about the shaft, the holding member engaging with the pressing member when the cover is closed, and the holding member disengages from the pressing member according to rotation of the release lever from the first position to the second position.
However, it is known to provide holding members to hold an upper part to a lower part. For example, Nihashi teaches a printer comprising a lower part (main body 201) and an upper part (upper frame 223), wherein the upper part further includes a member arranged at an end thereof in the longitudinal direction and having a holding member (latch pin 226), the lower part includes an engagement portion (hook lever 227), and the holding member engages with the engagement portion when the cover is closed. (col. 9, lines 37-50, Fig. 6)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Hirose to include holding members, as taught by Nihashi, in order to provide a secure connection when the cover is closed.
	With respect to claim 10, Hirose, as modified by Nihashi, teaches wherein the cover is biased to rotate to open and is kept closed when the shaft thereof is held in the recess of the release lever, and the cover rotates to open when the holding member has disengaged from the pressing member and the shaft of the roller is released from the recess of the pressing member.
	With respect to claim 11, Hirose, as modified by Nihashi, teaches wherein the pressing member is biased to rotate to open in a rotation direction opposite to a rotation direction of the cover and is kept closed when engaged with the holding member.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose
With respect to claim 14, Hirose teaches all that is claimed, as in the above rejection, except wherein the pressing member includes a pair of pressing rollers that contact both ends of the label sheet but do not contact the label.
However, it is common for a pressing member to include a plurality of pressing rollers. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Hirose to include a pair of pressing rollers, as claimed, in order to hold the label sheet in place without contacting the printed matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0016135, US 2006/0165467, US 7,125,181, and US 9,643,435 each teach a printer having structural similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853